DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-11, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over COGILL et al. (hereinafter “COGILL”) (US 20160318476 A1) in view of Kreitzer et al. (hereinafter “Kreitzer”) (US 20160080888 A1), and further in view of Omura et al. (hereinafter “Omura”) (US 20120324829 A1).
As to claim 1, COGILL teaches a system and method for extending battery life of a sensing device, comprising:
determining, by a computing device, a current location of the sensing device [using GPS to determine location information of the sensor device][0030]; 
determining, by the computing device, locations of publicly accessible environmental monitors [determining locations of local area security system, such as home or office or shopping mall, and other sensor devices, whether the sensor device currently is in the vicinity of the local area security system and other sensor devices for detecting environmental condition such as temperature] [0016-0017, 0030, 0034]; 
determining, by the computing device, whether the current location is within a proximity limit to a publicly accessible environmental monitor [whether the sensor device currently is in the vicinity of the local area security system and/or other sensor devices] [0016-0017, 0030, 0034]; and 
receiving, by the computing device, information from the publicly accessible environmental monitor when the current location is within the proximity limit to the publicly accessible environmental monitor to save battery life of the sensing device [once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices] [0003-0004, 0023-0027, 0039-0040].  
COGILL teaches a system and method for extending battery life of a sensing device by determining whether a sensor information signal is redundant with other nearby sensors, and once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices [0003-0004, 0023-0027, 0039-0040]. COGILL further teaches different sensor can be used to detect potential threat includes temperature sensor, humidity sensor, etc. COGILL does not teach extending battery life of a sensing device includes air pollution sensor, and the sensing device can be wore by a person, and using an average or median of the sensor information from the two or more of the local sensors.
However, Kreitzer teaches a system and method for operating a group of smart devices to optimize functionality and minimize redundancy and power consumption, wherein the smart devices comprising a plurality of sensing devices wore by a person includes a battery and at least one air pollution sensor. Especially, Kreitzer teaches determining the functionality of sensors local to the user and disable similar redundant sensors for power savings, wherein the collective functionality can include displaying information in the field of view, heart rate monitoring, breathing monitoring, air quality monitoring, 2-way communications (e.g., Push-to-Talk), location mapping, etc. [0016-0018, 0048, 0051-0053, 0064-0067, 0071-0072]. 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Kreitzer with the teachings of COGILL for the purpose of disabling different local sensor with redundant functionality, includes air quality monitoring, to reduce power consumption.
COGILL teaches determining whether a sensor information signal is redundant with other nearby sensors, and once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices [0003-0004, 0023-0027, 0039-0040]. Kreitzer teaches determine which sensor from among a plurality of similar sensors is considered the best choice (based on crowd-sourced recommendations). The user's wearable devices can then choose this sensor for system-wide sharing and disable similar redundant sensors for power savings [0064-0066]. COGILL and Kreitzer do not explicitly teach using an average or median of the sensor information from the two or more of the local sensors.
However, Omura teaches a system and method for receiving and using air pollution sensor information. Especially, Omura teaches using an average or median of the sensor information from the two or more of the local sensors as air pollution sensor information [0056].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Omura with the teachings of COGILL and Kreitzer for the purpose of calculating and using an average of the sensing air pollution results as sensed data to perform air quality control.
As to claim 2, Kreitzer teaches disabling an air pollution sensor on the sensing device to extend the battery life [0064-0066, 0071-0072].  
As to claim 3, Kreitzer teaches the sensing device senses the level of one or more pollutants, light radiation, or atmospheric conditions [0064-0066, 0071-0072].  
As to claim 6, COGILL teaches the computing device includes a global positioning system [0030].  
As to claim 9, COGILL teaches a system and method for extending battery life of a sensing device, comprising:
determine a current location of the sensing device [using GPS to determine location information of the sensor device][0030];  
determine locations of publicly accessible environmental monitors [determining locations of local area security system, such as home or office or shopping mall, and other sensor devices, whether the sensor device currently is in the vicinity of the local area security system and other sensor devices] [0016-0017, 0030, 0034];  
determine whether the current location is within a proximity limit to a publicly accessible environmental monitor [whether the sensor device currently is in the vicinity of the local area security system and/or other sensor devices] [0016-0017, 0030, 0034]; and 
receive information from the publicly accessible environmental monitor when the current location is within the proximity limit to the publicly accessible environmental monitor to save battery life of the sensing device [once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices] [0003-0004, 0023-0027, 0039-0040].    
COGILL teaches a system and method for extending battery life of a sensing device by determining whether a sensor information signal is redundant with other nearby sensors, and once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices [0003-0004, 0023-0027, 0039-0040]. COGILL further teaches different sensor can be used to detect potential threat includes temperature sensor, humidity sensor, etc. COGILL does not teach extending battery life of a sensing device includes air pollution sensor, and the sensing device can be wore by a person, and using an average or median of the sensor information from the two or more of the local sensors.
However, Kreitzer teaches a system and method for operating a group of smart devices to optimize functionality and minimize redundancy and power consumption, wherein the smart devices comprising a plurality of sensing devices wore by a person includes a battery and at least one air pollution sensor. Especially, Kreitzer teaches determining the functionality of sensors local to the user and disable similar redundant sensors for power savings, wherein the collective functionality can include displaying information in the field of view, heart rate monitoring, breathing monitoring, air quality monitoring, 2-way communications (e.g., Push-to-Talk), location mapping, etc. [0016-0018, 0048, 0051-0053, 0064-0067, 0071-0072]. 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Kreitzer with the teachings of COGILL for the purpose of disabling different local sensor with redundant functionality, includes air quality monitoring, to reduce power consumption.
COGILL teaches determining whether a sensor information signal is redundant with other nearby sensors, and once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices [0003-0004, 0023-0027, 0039-0040]. Kreitzer teaches determine which sensor from among a plurality of similar sensors is considered the best choice (based on crowd-sourced recommendations). The user's wearable devices can then choose this sensor for system-wide sharing and disable similar redundant sensors for power savings [0064-0066]. COGILL and Kreitzer do not explicitly teach using an average or median of the sensor information from the two or more of the local sensors.
However, Omura teaches a system and method for receiving and using air pollution sensor information. Especially, Omura teaches using an average or median of the sensor information from the two or more of the local sensors as air pollution sensor information [0056].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Omura with the teachings of COGILL and Kreitzer for the purpose of calculating and using an average of the sensing air pollution results as sensed data to perform air quality control.
As to claim 10, Kreitzer teaches disabling an air pollution sensor on the sensing device to extend the battery life [0064-0066, 0071-0072].  
As to claim 11, Kreitzer teaches the sensing device senses the level of one or more pollutants, light radiation, or atmospheric conditions [0064-0066, 0071-0072].  
As to claim 14, COGILL teaches the computing device includes a global positioning system [0030].  
As to claim 17, COGILL teaches a system and method for extending battery life of a sensing device, comprising a battery saver application engine including computational circuitry configured to: 
determine a current location of the sensing device [using GPS to determine location information of the sensor device][0030];  
determine locations of publicly accessible environmental monitors [determining locations of local area security system, such as home or office or shopping mall, and other sensor devices, whether the sensor device currently is in the vicinity of the local area security system and other sensor devices] [0016-0017, 0030, 0034];  
determine whether the current location is within a proximity limit to a publicly accessible environmental monitor [whether the sensor device currently is in the vicinity of the local area security system and/or other sensor devices] [0016-0017, 0030, 0034]; and 
receive information from the publicly accessible environmental monitor when the current location is within the proximity limit to the publicly accessible environmental monitor to save battery life of the sensing device [once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices] [0003-0004, 0023-0027, 0039-0040].    
COGILL teaches a system and method for extending battery life of a sensing device by determining whether a sensor information signal is redundant with other nearby sensors, and once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices [0003-0004, 0023-0027, 0039-0040]. COGILL further teaches different sensor can be used to detect potential threat includes temperature sensor, humidity sensor, etc. COGILL does not teach extending battery life of a sensing device includes air pollution sensor, and the sensing device can be wore by a person, and using an average or median of the sensor information from the two or more of the local sensors.
However, Kreitzer teaches a system and method for operating a group of smart devices to optimize functionality and minimize redundancy and power consumption, wherein the smart devices comprising a plurality of sensing devices wore by a person includes a battery and at least one air pollution sensor. Especially, Kreitzer teaches determining the functionality of sensors local to the user and disable similar redundant sensors for power savings, wherein the collective functionality can include displaying information in the field of view, heart rate monitoring, breathing monitoring, air quality monitoring, 2-way communications (e.g., Push-to-Talk), location mapping, etc. [0016-0018, 0048, 0051-0053, 0064-0067, 0071-0072]. 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Kreitzer with the teachings of COGILL for the purpose of disabling different local sensor with redundant functionality, includes air quality monitoring, to reduce power consumption.
COGILL teaches determining whether a sensor information signal is redundant with other nearby sensors, and once the sensor device currently is in the vicinity of the local area security system and/or other sensor devices, receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices [0003-0004, 0023-0027, 0039-0040]. Kreitzer teaches determine which sensor from among a plurality of similar sensors is considered the best choice (based on crowd-sourced recommendations). The user's wearable devices can then choose this sensor for system-wide sharing and disable similar redundant sensors for power savings [0064-0066]. COGILL and Kreitzer do not explicitly teach using an average or median of the sensor information from the two or more of the local sensors.
However, Omura teaches a system and method for receiving and using air pollution sensor information. Especially, Omura teaches using an average or median of the sensor information from the two or more of the local sensors as air pollution sensor information [0056].
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Omura with the teachings of COGILL and Kreitzer for the purpose of calculating and using an average of the sensing air pollution results as sensed data to perform air quality control.
As to claim 18, Kreitzer teaches disabling an air pollution sensor on the sensing device to extend the battery life [0064-0066, 0071-0072].  
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over COGILL in view of Kreitzer, and further in view of Min et al. (hereinafter “Min”) (US 20140187264 A1).
As to claims 22 and 23, COGILL teaches a system and method for extending battery life of a sensing device with environmental sensors, comprising: reducing a frequency of sample measurements of a sensor on the sensing device [0023-0027, 0039-0040] based on at least one of the following conditions occurring: a predetermined number of consecutive samples taken by the sensor show similar readings; or a user's location does not change [if the sensor device currently is in the vicinity of the local area security system and/or other sensor devices (the sensor device’s location does not changed), receiving sensor information from the local area security system and/or other sensor devices to conserve battery power by disabling the sensor device/reduce sensing rate to consume power from the battery based upon the sensor information signal being determined to be redundant to the sensor information signal from the local area security system and/or other sensor devices] [0023-0027, 0039-0040]. 
COGILL further teaches different environmental sensor can be used to detect potential threat includes temperature sensor, humidity sensor, etc. COGILL does not teach extending battery life of a sensing device includes air pollution sensor. 
However, Kreitzer teaches a system and method for operating a group of smart devices to optimize functionality and minimize redundancy and power consumption, wherein the smart devices comprising a plurality of sensing devices wore by a person includes a battery and at least one air pollution sensor. Especially, Kreitzer teaches determining the functionality of sensors local to the user and disable similar redundant sensors for power savings, wherein the collective functionality can include displaying information in the field of view, heart rate monitoring, breathing monitoring, air quality monitoring, 2-way communications (e.g., Push-to-Talk), location mapping, etc. [0016-0018, 0048, 0051-0053, 0064-0067, 0071-0072]. It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Kreitzer with the teachings of COGILL for the purpose of restricting the operation of different local sensor with redundant functionality, includes air quality monitoring, to reduce power consumption.
COGILL does not teach one of the condition is detecting user's location does not change within a predetermined time window to reducing a frequency of sample measurements of a sensor. However, Min teaches detecting user's location does not change within a predetermined time window to reducing a frequency of sample measurements of a sensor [Figs. 3-4] [0014-0015, 0019-0020]. It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Min with the teachings of COGILL and Kreitzer for the purpose of reducing the sampling rate of sensors when the device is currently in stationary time period to reduce batter power consumption.
As to claim 24, COGILL teaches before reducing the frequency, determining that the user's location is not be within a proximity limit to a publicly accessible environmental monitor [0023-0027, 0039-0040].  
Claims 4-5, 7-8, 12-13, 15-16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over COGILL in view of Kreitzer and Omura, and further in view of Sokol et al. (hereinafter “Sokol”) (US 20180325422 A1).
As to claim 4, COGILL teaches receiving information from the publicly available environmental monitor on the computing device [0003-0004, 0023-0027, 0039-0040]. COGILL does not explicitly teach displaying information from the publicly available environmental monitor on the computing device. However, Sokol teaches a system and method include a plurality of sensors configured to collect data, wherein Sokol teaches receiving and displaying information from the publicly available environmental monitor on the computing device [correlating sensor data with external sensors (e.g. sensors at weather stations)] [0187-0200]. It would have been obvious to an ordinary person skilled in the art before the effective filing date of the invention to incorporate the teachings of Sokol with the teachings of COGILL and Kreitzer and Omura for the purpose of presenting received sensor data from the publicly available environmental monitor to the user using a display of the device.
As to claim 5, Sokol teaches the computing device is a smart phone, a tablet computer, or a laptop computer [0187-0200].   
As to claim 7, Sokol teaches the computing device provides a notification to select using a publicly accessible environmental monitor in place of a sensor from the sensing device [discarding inaccurate or unreliable sensor data] [0187-0200].     
As to claim 8, Sokol teaches the computing device provides a notification that information is from a publicly accessible environmental monitor in place of a sensor from the sensing device [0187-0200].     
 As to claim 12, Sokol teaches the computing device is further configured to display information from the publicly available environmental monitor on the computing device [0187-0200].       
As to claim 13, Sokol teaches the computing device is a smart phone, a tablet computer, or a laptop computer [0187-0200].   
As to claim 15, Sokol teaches the computing device provides a notification to select using a publicly accessible environmental monitor in place of a sensor from the sensing device [discarding inaccurate or unreliable sensor data] [0187-0200].     
As to claim 16, Sokol teaches the computing device provides a notification that information is from a publicly accessible environmental monitor in place of a sensor from the sensing device [0187-0200].     
 As to claim 19, Sokol teaches a sensing device application engine including computational circuitry configured to display information from the publicly available environmental monitor on the computing device [0187-0200].     
 As to claim 20, Sokol teaches the battery saver application engine includes computational circuitry configured to provide a notification to select using a publicly accessible environmental monitor in place of a sensor from the sensing device [0187-0200].       
 As to claim 21, Sokol teaches the battery saver application engine includes computational circuitry configured to provide a notification that information is from a publicly accessible environmental monitor in place of a sensor from the sensing device [0187-0200].      
Response to Arguments
Applicant’s arguments filed October 11, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115